NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



RILEY N. MITCHELL,                             )
                                               )
              Appellant,                       )
                                               )
v.                                             )      Case No. 2D17-5155
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed February 1, 2019.

Appeal from the Circuit Court for
Hillsborough County; Vivian T. Corvo,
Judge.

Deana K. Marshall of Law Office of Deana
K. Marshall, P.A., Riverview, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Linsey Sims-Bohnenstiehl,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


LaROSE, C.J., and CASANUEVA and MORRIS, JJ., Concur.